Citation Nr: 0010028	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals, right meniscectomy ("right knee 
disability"), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
August 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was before the Board in 
June 1999, at which time it was remanded to the RO for the 
purpose of affording the veteran an opportunity to appear and 
testify before the traveling section of the Board.  The Board 
observes that the veteran failed to appear for the scheduled 
Board hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's right knee disability results in a 
disability picture which more nearly approximates severe 
recurrent subluxation and lateral instability.

3.  There is X-ray evidence of traumatic, degenerative 
arthritis of the right knee joint, with objective medical 
evidence of limitation of extension to 5 degrees, and 
limitation of passive flexion to 80 degrees, and limitation 
of flexion with active intervention to 110 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating of 30 
percent for the veteran's service-connected right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R.§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).

2.  The schedular criteria for the assignment of a separate 
10 percent disability rating for degenerative arthritis of 
the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R.§§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (1999); VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected right knee disability.  
When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes the veteran's service 
medical records, VA examination reports, radiology reports, 
and treatment records, as well as the his variously dated 
written statements, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
increased rating claim and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Pursuant to an October 1985 rating decision, the veteran was 
initially granted service connection for a right knee 
disability on the basis of service medical records showing 
that he sustained a torn medial collateral ligament and 
subsequently underwent a medial meniscectomy procedure to 
repair the injury.  The veteran was assigned a noncompensable 
disability rating.  A February 1986 rating decision increased 
the veteran's disability rating to 10 percent, effective 
August 1985.  In accordance with a November 1987 rating 
decision, the veteran's disability rating was increased to 20 
percent, effective November 1987.  This 20 percent disability 
rating has remained in effect ever since.  

A September 1995 VA radiology report revealed that the right 
knee had manifested moderate degenerative joint disease 
involving the proximal articulate surface of the tibia and 
opposing aspect of the femur.  A contemporaneous VA 
examination report of the right knee noted the veteran's 
complaints of experiencing giving out and locking episodes, 
as well as pain upon kneeling, squatting, or going up and 
down stairs.  Objectively, there was some atrophy of the 
right quadriceps, but there was no swelling or deformity.  
Some instability was noted to be associated with valgus 
stressing.  Range of motion was from 130 degrees of flexion 
to 0 degrees of extension.  X-rays were noted to have 
revealed degenerative changes in the right knee.  The 
diagnosis was post-traumatic arthritis of the right knee with 
status post medial meniscus and ligament tear, and medial 
meniscectomy. 

VA treatment records dated in January 1996 objectively 
revealed right knee tenderness, mild crepitus, 1+ medial 
laxity, and 1+ drawer.  The assessment was laxity of the knee 
and moderate post-traumatic degenerative joint disease, which 
was noted to be progressive and would not improve. 

A June 1996 VA treatment record recounted that the veteran 
had twisted his right knee that day, and was experiencing 
swelling and pain.  The examiner noted the veteran's history 
of right knee pain secondary to trauma.  The assessment was a 
right knee sprain.

A December 1998 VA orthopedic examination report included an 
examination of the right knee and noted that the veteran's 
claims file was reviewed.  Objectively, the veteran exhibited 
a broad-based gait, with weight primarily on the left leg 
while his right knee was extended.  Quadriceps and hamstring 
strength was 2/4.  There was tenderness over the medial 
meniscus, but there was no evidence of incoordination.  Range 
of motion was limited to 5 degrees of extension, while 
flexion was to 80 degrees on passive motion and 110 degrees 
with active intervention (130 degrees was noted to be normal 
flexion).  Moderate pain was noted with range of motion 
testing.  The diagnoses included degenerative joint disease 
of the right knee.  The examiner further remarked that there 
was no involvement with the muscles and nerves from the right 
meniscectomy, but that the right meniscectomy causes weakness 
of the right knee, reduced flexion, and pain and instability 
when walking or standing.  The veteran was noted to have pain 
when testing range of motion, as noted by grunts and sudden 
stopping of movement. 

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which delineates the 
rating criteria for recurrent subluxation or lateral 
instability.  Under this regulation, a 30 percent disability 
rating is assigned where there is severe recurrent 
subluxation or lateral instability, a 20 percent disability 
rating is for moderate recurrent subluxation or lateral 
instability, and a 10 percent disability rating is for slight 
recurrent subluxation or lateral instability.  The evidence 
clearly documents some instability on walking and standing.  
The current 20 percent evaluation contemplates moderate 
instability.  After considering the evidence as a whole, the 
Board believes that the resulting disability picture more 
nearly approximates severe recurrent subluxation and lateral 
instability.  The medical evidence includes numerous 
references to the veteran having to wear a brace, and he has 
reported that instability causes him to be unable to walk or 
stand for very long.  The report of the December 1998 VA 
examination reiterates the veteran's complaints and includes 
a comment by the examiner that there is resulting 
instability.  The examination report does not go into detail 
as to the degree of instability, and the Board believes that 
the veteran's reporting of instability, the need to wear a 
brace, and the effect on walking and standing must therefore 
be accepted.  Resolving all reasonable doubt in the veteran's 
favor and applying the provisions of 38 C.F.R. § 4.7, the 
Board finds that a 30 percent rating under Diagnostic Code 
5257 is warranted.  This represents the highest available 
schedular rating under this Code.  

The medical evidence also shows that the veteran exhibits 
limitation of motion of the right knee to 5 degrees of 
extension, which, under Diagnostic Code 5261, provides for 
the assignment of a noncompensable disability rating.  
Moreover, despite the fact that Diagnostic Code 5260 provides 
for a minimum noncompensable rating at 60 degrees limitation 
of flexion, the Board notes that there is also noncompensable 
limitation of flexion, as it was noted in the most recent 
examination report that the veteran had flexion of between 80 
degrees and 110 degrees, which was explained to be less 
motion than the normal measurement of 130 degrees.  This does 
not end the Board's inquiry, however, as the veteran's 
service-connected right knee disability also includes 
degenerative arthritis, coupled with noncompensable 
limitation of extension and flexion.

There is also X-ray evidence to show that the veteran has 
degenerative joint disease (degenerative arthritis) of the 
right knee due to the right knee injury sustained in service.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, and then on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The United States Court of 
Appeals for Veterans Claims (Court) held, in the case of 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), that 
"painful motion of a major joint ... caused by degenerative 
arthritis, where the arthritis is established by X-ray, is 
deemed to be limited motion and entitled to a minimum 10-
percent rating, per joint, combined under Diagnostic Code 
5003, even though there is no actual limitation of motion."  
See also 38 C.F.R. § 4.59.  Further, as stated in two 
separate VA Office of the General Counsel Precedent Opinions 
(VAOPGCPREC 23-97 and VAOPGCPREC 9-98), a claimant who has 
both degenerative arthritis and instability of a knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  As 
the plain terms of those Codes suggest that they apply to 
different disabilities or at least to different 
manifestations of the same disability, "the evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under section 4.14."  VAOPGCPREC 23-97.  
Therefore, although the assignment of a separate 10 percent 
disability rating under Diagnostic Code 5260 or 5261 would be 
impermissible without evidence of degenerative arthritis, the 
finding of degenerative arthritis based on X-ray evidence in 
this case permits the assignment of a separate 10 percent 
disability rating for noncompensable limitation of motion 
under Diagnostic Code 5260 or 5261, through the application 
of Diagnostic Code 5003.

Thus, the Board concludes that the veteran is also entitled 
to a separate 10 percent disability rating on the basis of 
the X-ray evidence of degenerative arthritis and the 
objective medical evidence of limitation of range of motion.  
This decision encompasses the veteran's complaints of pain as 
such complaints relate to functional loss.  There is no 
evidence showing that such pain, fatigue, incoordination or 
weakness results in limitation of motion to warrant an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A disability rating of 30 percent for the veteran's service-
connected right knee disability under Diagnostic Code 5257 is 
warranted.  Further, a separate 10 percent disability rating 
for degenerative arthritis of the right knee is warranted.  
The appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

